                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Daniel Tudeusz Romanowski                                          Docket No. 5:18-CR-326-lD

                                     Petition for Action on Probation

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Daniel Tudeusz Romanowski, who, upon an
earlier plea of guilty to Voting by an Alien, in violation of 18 U.S.C. § 61 l(a), was sentenced by the
Honorable James C. Dever III, U.S. District Judge, on February 19, 2019, to 12 months probation under the
conditions adopted by the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 18, 2019, the defendant submitted a urine sample that was returned positive for Cocaine. When
confronted with the positive test, the defendant denied using Cocaine, but did not refute the validity of the
test. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER thatthe conditions of probation be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Eddie J. Smith                                    Isl John Seth Coleman
Eddie J. Smith                                        John Seth Coleman
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone:910-354-2545
                                                      Executed On: May 03, 2019

                                       ORDER OF THE COURT

Considered and ordered this       1      day of _ ___,N._~=o.H"---1----' 2019, and ordered filed and
made a part of the records in the above case.           ----i




              Case 5:18-cr-00326-D Document 31 Filed 05/07/19 Page 1 of 1
